                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

TWYLA Y. ATWOOD,

       Plaintiff,

       vs.                                                          Civ. No. 19-350 MV/KK

ANDREW SAUL, Commissioner
of the Social Security Administration,

       Defendant.


         ORDER ADOPTING MAGISTRATE JUDGE’S PROPOSED FINDINGS
                    AND RECOMMENDED DISPOSITION

       THIS MATTER is before the Court on the Proposed Findings and Recommended

Disposition that United States Magistrate Judge Kirtan Khalsa filed in this matter on January 3,

2020. (Doc. 29.) The parties have not filed any objections, and the time for doing so has expired.

The Tenth Circuit has held that “a party’s objections to the magistrate judge’s report and

recommendation must be both timely and specific to preserve an issue for de novo review by the

district court or for appellate review.” U.S. v. One Parcel of Real Property, 73 F.3d 1057, 1060

(10th Cir. 1996). The parties’ failure to timely object to the Magistrate Judge’s Proposed Findings

and Recommended Disposition waives appellate review of both factual and legal questions. In re

Key Energy Res. Inc., 230 F.3d 1197, 1199–1200 (10th Cir. 2000); One Parcel of Real Property,

73 F.3d at 1059.

       IT IS THEREFORE ORDERED as follows:

       1.      The Magistrate Judge’s Proposed Findings and Recommended Disposition (Doc.

29) are ADOPTED;
       2.     Plaintiff’s Motion to Reverse or Remand Administrative Agency Decision and

Amended Motion to Remand Administrative Agency Decision (Docs. 18, 19) are GRANTED and

this matter is REMANDED to the Commissioner pursuant to sentence six of 42 U.S.C. § 405(g);

and,

       3.     Plaintiff’s Motion to Supplement Administrative Record (Doc. 21) and Request for

Telephonic Hearing (Doc. 23) are DENIED AS MOOT.

       IT IS SO ORDERED.


                                           _________________________________________
                                           MARTHA VÁZQUEZ
                                           UNITED STATES DISTRICT JUDGE
